-^-Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 1993, which, upon reconsideration, adhered to its prior decision ruling, inter alia> that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The Board reopened its prior decision for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm. v Sitkin (1983 WL 44294, 79 Civ 5899). Having *723found no substantial procedural violations, the Board adhered to its prior decision finding claimant ineligible to receive unemployment insurance benefits. Insofar as claimant does not allege any procedural errors on this appeal, the Board’s decision must be upheld.
Cardona, P. J., Crew III, White, Yesawich Jr., and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.